 I)I:('ISIONS OF NATIIONAL L.ABOR RLA IIONS BOARDHeat Research Corporations and United Steelworkersof America, AFL-CIO. Case 16 CA 7557June 29, 1979DECISION AND ORDERBY CHAIRMAN FANNING ANI) MIEMBERS PENLI.()ANI) TRIrESI)AI.EOn February 2. 1979, Administrative Law JudgePeter E. Donnelly issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.' Both General Counsel andthe Charging Party filed brief's in support of the Ad-ministrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briesand has decided to affirm the rulings, findings,2andconclusions of the Administrative Law Judge and toadopt his recommended Order.' as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-' Respondent has requested oral argument. his request is hereby deniedas the record, the exceptions, and the briefs adequately present the issues andthe positions of the parties.Respondent also has filed a motion to reopen the record and to abateproceedings before the Board in an effort to introduce into evidence thetestimony of Peter von Wlesenthal, Respondent's president, as well as certaindocuments not presented at the hearing. Respondent asserts that such evi-dence supports its defense of economic necessity in laying off and discharg-ing employees. The General Counsel filed an opposition to Respondent'smotion and a motion to strike the "statement of evidence to be presented"attached to Respondent's motion. In iew of the fact that Respondent hasnot demonstrated that such evidence is newly discovered or that it was un-available at the time of the hearing, Respondent's motion to reopen therecord is denied. Wisconsin Rubber Products. Co.. Incr 160 NLRB 166. 167(1966). The General Counsel's motion to strike is also denied.Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence cons inces us that theresolutions are incorrect. Standard Drs' Wall Products Inc., 91 N.RB 544(1950). enfd. 188 F.2d 362 (3d Cir. 19511. We have carefulls examined therecord and find no basis for reversing his findings.Additionally, we are satisfied that Respondent's contention that the Ad-ministrative Law Judge was biased is without merit. In our opinion. there isnothing in the record to suggest that his conduct at the hearing. his resolu-ltons of credibility, or the inferences he drew were based on either bias orprejudice.We have modified the Administrative L.aw Judge's recommended Orderto include the full reinstatement language traditionally provided by theBoard. We also modify the proposed notice to conform with the provisionsof the recommended Order.low, and hereby orders that the Respondent, HeatResearch Corporation, ongview, Texas, its officers,agents, successors, and assigns, shall take the actionset forth in said recommended Order, as so modified:1. In paragraph 2(a) insert "without prejudice totheir seniority or other rights and privileges previ-ously enjoyed," after the words "to substantiallyequivalent jobs."2. Substitute the attached notice fr that of theAdministrative Law Judge.APPEN[)IXNO ll(C. To EPI OYIEESPosrEi[) BY ORDER OF E1NAIIO()NAI. LABO()R RI.I.Al'IONS BOARDAn Agency of the United States GovernmentW: Wll.. N coercively interrogate employ-ees concerning their union membership or activi-ties.W w.VII.. NO solicit employees to establishemployee committees to represent employeesconcerning working conditions.Wl. wVi.. N threaten employees with dis-charge for engaging in lawful union solicitationof employees.WI; WIl. NO'I create impressions of surveil-lance of employees' union activity.WE II.L. NO' threaten employees with loss ofcontracts unless they cease their union activities.Wi WIl.L. N()I request employees to retrievesigned union authorization cards f'rom other em-ployees.WE WII.I. NoIr attribute layoffs and/or termi-nations to the union activity of employees.W}! wii.., NO1 lay off and/or terminate em-ployees thereby discriminating in regard to theirhire and tenure of employment in order to dis-courage membership in United Steelworkers ofAmerica, AFL-CIO, or any other labor organi-zation.WE wll. NO' in any other manner interferewith, restrain, or coerce our employees in the ex-ercise of their rights guaranteed in Section 7 ofthe Act.WE WIl.l. offer the following employees imme-diate and full reinstatement to their former jobs.or if they no longer exist, to substantially equiv-alent jobs, without prejudice to their seniority orother rights and privileges previously enjoyed,and make them whole for any loss of pay theymay have suffered as a result of our discrimina-tion practiced against them.Joe B. C(larkA. CraytonW. C. DeasonG. RodriguezJ. SilvermanA. Vona243 NLRB No. 33206 HEAT RESEARCH CORPORATIONST. P. DillinghamB. E. EdwardsR. GarciaJ. R. HammondC. HaneyR. HowardWilliam HughesJimmy IvyC. C. JohnsonA. L. JonesT. KuhnT. A McCannA. L. NuttJ. PalmerL. N. PerkinsH. Q. PhungSteve L. AllenTony BankstonSteven R. HoggDonald R. MangumJohn MinchewH. A. WallinF. L. WellsC. A. WilliamsC. BeattyA. D. BoydW. D. EcholsM. C. DenmanK. L. FieldsE. L. GammonsB. JeterE. MayoJ. R. PomeroyS. W. ProctorT. J. VailJ. W. WeaverQuy PhamJoe C. SmithJames H. TeagueMike WeidmanPaul SelfFINDINGiS OF FA(UI1. EMP.()OYReS BHSINESSEmployer is a corporation organized under and existingby virtue of the laws of the State of Delaware. maintaininga production operation in Longview. Texas, where it is en-gaged in the manufacture of transfer systems and containervessels. During the past 12 months Respondent purchasedgoods valued in excess of $50.000 which were shipped di-rectly to it from points located outside the State of Texas toits plant in Longview. Texas. Based upon these facts. I con-clude that the Employer is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.11. ABOR OR(iANIZAHONThe complaint alleges. at the hearing Respondent stipu-lated. and I find, that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.All our employees are free to become, remain, orrefrain from becoming or remaining members of theabove-named union or any other labor organization.HEA I RESEARCH CORPORA HONDECISIONSTAIEMENI O() IlE CASEIPETER E. DONNIi,.Y, Administrative Law Judge: Thecharge herein was filed on October 13, 1977,'1 by UnitedSteelworkers of America, AFL-CIO, herein called theUnion or Charging Party. An amended charge was filed onOctober 17 and a second amended charge on October 25. Acomplaint thereon was issued on November 29 alleging thatHeat Research Corporation, herein called Respondent orEmployer, violated Section 8(a)(I) and (3) of the Act byunlawfully coercing employees' and by unlawfully termi-nating and/or laying offemployees.3An answer thereto wastimely filed by Respondent.4Pursuant to notice a hearingwas held before me on April 5 and 6. May 9, 10, I .andJune 6. 1978. Briefs have been timely filed by the GeneralCounsel, Respondent, and the Charging Party which havebeen duly considered.'All dates refer to 1977 unless otherwise indicated.2 Par. 7(b) was amended to add an allegation of unlawful solicitation byForeman Roy Lee on October I I.3Par. 8 was amended at the hearing to add the name of Joe B. Clark aslaid off and/or terminated on October 10.4 Respondent's answer was amended at the heanng to aver that W. H.Hardwicke voluntarily terminated his employment on or about October II.at the hearing Respondent introduced evidence to show that C. Hollowaywas actually off the payroll due to a physical disability under workmen'scompensation, and the General Counsel takes no position as to them. Inthese circumstances I cannot conclude that the General Counsel has met itsburden of proof to show that they were part of the general layoff and/orterminations, and I shall dismiss the complaint as to them5No opposition thereto having been filed, the General Counsel's motion tocorrect record is hereby granted. except as to item 20, which is hereby cor-rected to read "8(aX I)" and item 24, which did not appear at that location inthe record.III. A .EGED() UNIFAIR I HABOR PRA( 11( i.SA. Fct.l1. Employer's operationsRespondent operates a production facility in l.ongslew.Texas. engaged in the tilbrication of furnaces and heaters inthe petrochemical industry. The basic process involvesstructural fabrication and coil fabrication. Structural fhbri-cation is the construction of a steel box or container. Coilfabrication is the assembls of pipe or coil going into thebox. The completed product is known as a confection box.These operations utilize welders as basic craftsmen. withcoil fabrication requiring the more skilled workers.2. Supervisor status of leadmenAt all times material. Respondent's Longvie k plant hasbeen under the overall supervision of a general manager.Coy Moreland; Roger C(hurchman was the plant superin-tendent. responsible to Moreland. General freman of thestructural department was William Miller. Roy Lee was thecoil department superintendent and assistant plant superin-tendent. The supervisory status of these individuals is not inissue: however, the supervisory status of certain other em-ployees is in issue and must be resolved since certain 8a)( I)violations have been alleged as to them. These individuals' There is conflicting testimony regarding the 8a} I) alleg.litins of thecomplaint as well as relevant incidents concerning the uniavlul lasoff termi-nation allegations, including Minchew's discharge. In resolsing these con-flicts I have taken into considerallon Ith apparent interests of the witnesses:the inherent probabilities: the probabilities in light of other events corrobo-ration or lack of iit and consistencies and inconsistencies within the testl-mon) of each witness, and between the testimony of each and that of otherwitnesses with similar apparent interests. In evaluating the iestlmony of eachwitness I reb specifically upon his demeanor and have made mli findingsaccordingly. While apart from considerations of demeanor, I hase taken intoaccount the above-noted credibhilit considerations: my failure to detail eachof these is not to be deemed a Ftilure on m? part to have fulls considered it.Bishop and Mala',. Inc. d/h a 'alkcirs, 159 NI.RB 1159. 1I6l H1166)207 DECISIONS OF NATIONAL LABOR RELATIONS BOARDare Carroll }arber and Muriel Williams in the coil depart-ment, Donnie Goss and Gerald Moore in the structuraldepartment. and William Agnor in the yard.a. Carroll Harber and Muriel WilliamsAt the beginning of October the coil department em-ployed about 30 employees under the overall supervision ofRoy Lee. Under Lee, with the title of leadmen, were Harberand Williams. There were no foremen in the coil depart-ment. The record indicates that both Harber and Williamsexercised substantial control over the assignment of tasks tobe performed by employees in the coil department on aday-to-day basis, and also that they had the authority tochange the work assignments of employees. In those in-stances when employees needed time off: the requests weremade to Harber or Williams who issued to them gate passesto leave the plant. Further, it appears that at various timeswhen the coil department worked on Saturdays Lee wouldnot be present, and the operational control of the coil de-partment resided in Itarber and Williams. Respondent ar-gues that like the other employees, both punched timecards.are hourly paid, and there are some welders in the coildepartment who make a higher hourly rate. Further. nei-ther has the authority to hire or fire other employees andany authority exercised by them in directing the activities ofother elmployees is routine, not requiring the use of in-dependent judgment. However, a careful review of the en-tire record convinces me that the supervisory authority ex-ercised by both of them in directing the work of otheremployees is substantial, and that they both exercise suffi-cient indicia of supervisory authority so as to constitutethem supervisors within the meaning of Section 2( 1 ) of theAct.b. Gerald MooreGerald Moore was the sole leadman in the layout divi-sion of structural department. In early October layout em-ployed some 23 employees under the general supervision ofForeman Billy Jones to whom Moore reported. The entirerecord herein, particularly the testimony of layout em-ployee Steve Hightower, shows that Moore assigned workto the employees within the layout division, and that he hadthe authority to move employees from one assignment toanother. Moore also wrote work orders for maintenancerepairs within the division. It appears that Moore spentvery little time doing layout division work and was paidsubstantially more than any other employee in the division.When overtime was worked, in at least some instances,Moore made the selection of employees to perform it. Healso had the authority to grant time off to employees atleast on a daily basis. Based upon these facts and the entirerecord, it is my conclusion that Moore's supervisory author-ity was more than routine, and that he exercised sufficientindicia of supervisory authority to find, as I do, that he wasa supervisor within the meaning of Section 2(1 1) of the Act.c. Donnie GossIn early October Goss was employed as one of the twoleadmen in the fitting division of the structural department.The fitting division employed about 30 employees and wassupervised by Foreman Charles Chromer to whom bothleadmen were responsible. It appears that Goss had theauthority to assign work to employees as well as the author-ity to grant time off to employees as to both leaving earlyon a daily basis and the granting of days off. Employeeswho punched out early had their timecards signed by Goss,who also issued gate passes for them to leave the plant. Thebasic facts are not disputed since neither Chromer nor Gosstestified at the hearing. In these circumstances I am con-vinced that Goss' duties constituted him a supervisor withinthe meaning of Section 2(11) of the Act.d. William AgnorAgnor was employed in early October as one of two lead-men in the yard under the general supervision of Jeff Rowe.Both leadmen were paid more than any other yard em-ployee. The record discloses that Agnor had the authorityto assign work to the yard employees and to reassign em-ployees from one job to another, and that he normally per-formed little manual work himself. On Saturdays yard op-erations were supervised by the leadmen when Rowe wasnot present. Agnor appears to have had the authority toenforce discipline in the plant, and in at least one instancehe issued a written reprimand to an employee for damagingplant equipment. Agnor had the authority to select employ-ees for overtime work when the number of volunteers forsuch work exceeded the demand. These facts and the entirerecord indicate that Agnor's authority was not routine, andthat his duties constitute him a supervisor within the mean-ing of Section 2( 1 ) of the Act.3. 8(a) 1 ) allegationsa. lnlerrogatlionBrad Edwards. an employee in the coil fabrication de-partment, testified that on or about October 4 while he wasat work he was approached by Muriel Williams who toldhim that a man had been seen passing out union cards thatday and described the man as tall with black hair. He askedEdwards "off the record" if he were the man. Edwards de-nied it. telling Williams that he did not know what he wastalking about. Williams denied any interrogation of em-ployees but did not testify specifically as to this incident,and I credit Edwards that he was so questioned.In another incident on about October 4 while he wasworking, yard employee Jeff Palmer testified that Agnorasked him if he had signed a union card. Palmer deniedhaving done so although in fact he had. Agnor told himthat he was aware that some of the employees had signedunion cards and that he had better not sign one "that I'dprobably be fired." Later in the conversation he alluded toearlier efforts to organize the plant and told Palmer thatmanagement would close down the plant before they wouldlet a union in. On about October 7 Agnor again askedPalmer if he had signed a union card, expressing the hopethat he had not and said that "they" were getting up a listof people who had signed cards, remarking that those whohad would probably get fired.208 HEAT RESEARCH CORPORATIONSAgnor denies having asked the questions or made thestatements attributed to him by Palmer, but I find his deni-als unconvincing and credit Palmer as to the substance ofthese conversations. I also find that the queries made byWilliams and Agnor constitute unlawful interrogation inviolation of Section 8(a)(1) of the Act. Further. I find thatAgnor's remarks about the maintenance of a "list" of em-ployees by Respondent constitute an unlawful impressionof surveillance as to the activity of employees in the solicita-tion of union authorization cards. I also deem as unlawfulthe threatening remarks made by Agnor to the effect thatunion card signers would probably be fired, and that themanagement would close the plant before allowing it to beorganized by the Union.b. Solicitation of employees to establish an employeegrievance committeeOn about October 4, according to Edwards, he was ap-proached by Williams who suggested to him that the em-ployees start their own organization and approach theCompany. On October II, the day after the first group ofterminations and layoffs, Williams told J. C. Smith, to coildepartment employee, that the employees were crazy fortrying to unionize the plant, and when asked what could bedone about it, Williams suggested that he talk to the menand "try to get them to get a committee together and orga-nize a company employee relations type union."Another incident occurred in the afternoon of October I Iin the layout department. Steve Hightower testified thatGerald Moore met with a group of employees at the plantand read to them a letter to the effect that the Companywas forming a committee of representatives from each de-partment "to meet on a regular basis to discuss safety, jobclassifications, rates of pay, any complaints any of the menhad." Each employee was asked to sign the letter. Hightow-er testified that he asked to read the letter and after doingso signed it. Some days later Moore polled the employeeswho selected Donnie Bell to represent them. Hightower'saccount of the incident is not disputed by Moore who actu-ally corroborates the basic elements of Hightower's testi-mony.Similarly in the coil department, on October I I Roy Leemet with the employees and suggested to them that theyelect an employee to represent them in discussing theirproblems with management. A vote was taken among theemployees by Lee. Paul Self was elected as the coil depart-ment representative. The essential elements of these ac-counts are undisputed, and I credit the testimonies of theGeneral Counsel's witnesses in concluding both that theincident occurred, and that such solicitation violated Sec-tion 8(aXl) of the Act. Clearly, in these circumstanceswhere the Union is actively engaged in an organizationaleffort, the Employer is not privileged to interfere with theemployees' organizational rights by attempting to establishemployee committees. It is apparent that such conduct byan employer has the effect of demonstrating to the employ-ees that a union is not necessary in order to solve theirproblems. House of Mosaics, Inc., Subsidiary of Thomas In-dustries, Inc., 215 NLRB 704 (1974).c. ,o.-sohcitation ruleBrad Edwards testified that during a conversation withWilliams on October 4 he was told that employees could befired for distributing union cards "anytime on the jobh. oncompany property, during our lunch periods- lunch break.morning breaks, anytime we could be fired." In the samevein, J. C. Smith testified that he was among a group ofemployees told by Williams that employees could not passout union cards at various times including breaktimes andlunch. Williams denies telling employees that they couldnot pass out union cards during lunch or breaktime. butconcedes that he did discuss the matter of distributingunion cards. Williams testified, "I did discuss with a num-ber of them that you know back in the days I had been inthe union many many years and back in the days that I wasin the union it just wasn't kosher to pass them out on com-pany time and as advice, I said I didn't think it was a goodidea." I find the testimonies of Edwards and Smith to bemore persuasive, and I credit them over the denials of W\Vil-liams. I also conclude that the remarks were coercive andconstitute interference with the rights of employees. In sub-stance, they constitute a threat of discharge for engaging inlawful solicitation. However. I do not conclude that theseremarks constitute oral promulgation of an invalid no-so-licitation rule, absent more substantial promulgation tosubstantiate a finding that the remarks were, in fact. a"rule" of any significant general application.d. Impression of surveillance by WilliamsThe General Counsel contends that certain statementsmade by Williams created the impression that Respondentwas exercising surveillance over the union activities of itsemployees. To support this contention the General Counselpresented testimony from certain employees. Edwards testi-fied, as recited above in paragraph 3(a), that on about Octo-ber 4 Williams told him about a man he had seen passingout union cards and described the man, asking if it wereEdwards. J. C. Smith testified that on October 4 he was toldby Williams, "Now. I know that you haven't got enoughsigned union cards to pull off an election, you know get anelection out here, but anyway you need to get some of thoseback. Get some of the signed union cards back." On aboutOctober 10, according to employee Steve Hogg, in conver-sation with Williams he was told by Williams that the em-ployees were "crazy as hell" for trying to start a union andthat he knew everyone who has signed a card. Williamsdenied having made any such statements to employees, butI deem the testimonies of the General Counsel's witnessesto be more reliable, and I credit them to the effect that thestatements were made. I further conclude that the state-ments did convey to employees the impression that theirunion activities were being surveyed by Respondent andthus interfered with their organizational rights guaranteedby Section 8(a)(1) of the Act. Kraco Enterprises. Inc.. 226NLRB 22 (1976).e. Williams' solicitation of employees to vwithdraw supportfrom the UnionJ. D. Smith credibly testified, as noted above, that on orabout October 5 he was told by Williams to get some of the2() DECISIONS OF NATIONAL LABOR RELATIONS BOARDsigned union cards back. On about October 10, sometimebefore the terminations on that date, Williams went to em-ployee Steve Hogg and, according to Hogg. said "a lot ofthese guys listen to you and you can talk to them. You cantell them to get their cards back." Hogg asked why hewanted to get the cards back, and Williams replied, "To getrid of them, because this company will close down andmove to another state before we'll let them go union." Em-ployee J. Bruce Vona testified to a conversation on aboutOctober I 11 in which Williams asked him and another em-ployee Freddie Waits, "He asked us if we had any influenceover the men out there on the floor or could talk to themabout pulling their cards until at least we got some work inthere. We told him there was nothing we could do about theUnion." Williams denies having made such statements, butI find his denials unconvincing, and I credit the testimoniesof the General Counsel's witnesses. I further conclude thatsuch solicitations to induce employees to solicit the retrac-tion of signed authorization cards constitutes interferencewith the 8(a)(I) rights of employees.f. Attribution of Williams of the layoffs and terminations tounion activityOn about October 14, according to Vona, he asked Wil-liams who was going to be laid off next, and Williams saidthat "as long as the front office didn't hear any more Uniontalk there wouldn't be anybody else." When Vona said"Well, I raised as much hell as the next man, I've made asmany mistakes, why am I still here." Williams respondedthat if he had anything to do with the Union he was over-looked, not caught. Again I find Vona's testimony to be themore reliable, and I credit it. I further conclude that suchremarks do have a coercive effect upon the organizationalrights of employees and constitute interference within themeaning of Section 8(a)(1) of the Act.4. Group layoffs and/or discharges on October 10 and 14The Union's effort to organize Respondent's employeesbegan about September 26 when coil department welderJohn Minchew made a telephone call to John Thomas, astaff representative of the Union. Thomas was not availableat the time but later returned Minchew's call and set up ameeting for September 29 to discuss organizing Respon-dent. The meeting was attended by Minchew and coil de-partment employees Edwards and Smith. The methods ofestablishing a union were discussed, and a general meetingwith employees was set for October 3 which was attendedby 14 coil department employees. The matter of organizingmethods was discussed, and authorization cards were givento Minchew for distribution to employees, which Minchewaccomplished. This distribution took place in the plant dur-ing the week of October 3 by employees Minchew, Ed-wards, and Smith.On October 6 Coy Moreland held a meeting for all coildepartment employees. At this meeting Moreland advisedthe employees, inter alia, that there was no assurance thatthey would obtain the coil work on a certain large Shell Oiljob involving 14 furnaces.7and that Respondent was notI Respondent was currently working on the structural portion of the ShellOil job.the low bidder on the coil portion of the work. Morelandtold them that he was concerned that they would not getany of the coil work on any of the 14 furnaces, but thatthere was hope of getting at least a portion of' the coil workon those furnances. Moreland also alluded to the fact thattheir competitor for the work had to a renegotiate a unioncontract, and that the stability of the Respondent's workforce would favor the possibility of obtaining some of thework. At this point, according to Edwards, Carroll Harbersaid, "In other words boys, if you don't stop this unionbusiness we are going to lose the Shell contract." Morelanddisavowed Harber's comments. saying that was not the pur-pose of the meeting.'The first of the two group terminations and/or layoffsoccurred on October 10 when 39 employees were termi-nated, 34 in the structural department and 5 from the coildepartment. It is undisputed that the employees received noadvance notice of the terminations, and that they tookplace on a Monday. I day before the end of the normalpayperiod.It appears that despite the layoffs and terminations Re-spondent did hire some employees during this time; 3 em-ployees were hired in October, and 2 began work on thedate of the first terminations, October 10; 3 more werehired in November, and II were hired in December.Churchman explained that Respondent was always in needof first class fitters and welders and would hire them anytime.It is significant to understand how the Employer func-tions. It is physically located at three separate locations,operating as separate cost centers under the control of VonWeisenthal. The offices in New York and Houston performsales and engineering work, while the plant as Longview,Texas, is the production facility. Once a job comes into theNew York or Houston office, Longview is advised of thedetails and told when it will have an opportunity to bid onthe production work. This information is provided to a Mr.Jordan in Longview who prepares a "probable work" sheettherefrom (Resp. Exhs. 57, 58, and 59t. Most of the workperformed at Longview is intracompany work, and suffi-cient information is provided to Longview to enable it towin the bid. However it may not always perform the workeven if it is intracompany work if a better price can beobtained elsewhere, even from a competitor. As Morelandtestified, "they can't afford to pay a higher price for fabrica-tion just because we have got a plant. So we have to com-pete and whether or not we, you know, we adjust our priceeven if it might be losing money to accept the work dependson the need for that work in the shop in order to maintaina shop load. Of course we can get and do get all the workthat we need as long as it is intracompany to keep our shopbusy. Price, we get a chance to modify our price but some-times we have to accept a price less than what we wouldlike to have it at in order to be competitive." With respectto intracompany work, Moreland testified that Longviewwould also do some work below cost in situations where themarket was low because "the worst thing that can happento a manufacturing operation is to operate below the breakI Despite Moreland's disavowal I find that the remarks were made byHarber, and that they were coercive in violation of Sec. 8(aX ).210 HEAT RESEARCH CORPORAIONSeven situation so it is much better to book work at a lossthan it is to run at such a low level that ou hardly under-absorb your expenses." The Shell Oil coil job was an excep-tion to normal intracompany bid procedures, providing fora sealed bid so that Longview had no better opportunity toobtain this work than any competitor.Respondent's witnesses recited the following accounts tojustify the terminations. Respondent claims that the Long-view plant had not been a profitable operation: it showedincreasing losses through September 1977. In July 1977 Re-spondent booked the large fabricating job with Shell Oil, asnoted above. The abnormally low bid on the Shell job re-quired that the job be done cost efficiently, but Respondentanticipated several large jobs which it looked forward toreceiving. These prospective jobs were for Arco-Dupont (ajoint venture of Arco Chemical Company and DupontCompany), the TVA, and Pimex Company. These jobsshow as "probable" on work projections introduced by Re-spondent (Resp. Exh. 57). The Shell Oil structural work wasundertaken largely to maintain the work force for this an-ticipated work.On about October 4, according to Respondent. theselarge anticipated jobs for Arco-Dupont. TVA, and Pimex"evaporated." The TVA job was lost when Arco droppedout of the joint venture to build a petrochemical plant. asshown by a newspaper article in the Wall Street Journal.(Resp. Exh. 2). According to Moreland, he learned of thedissolution of the joint venture on October 5 when the pres-ident of the Company, Peter Von Weisenthal, visited theplant. According to Moreland, the two met and discussedthe failure of the joint venture as well as the fact that Re-spondent was not low bidder on the Shell coil work. How-ever, at this time they still hoped to get perhaps half of thecoil work on the 14 Shell furnaces. In addition, they dis-cussed the TVA job in view of the fact that TVA had re-opened the bidding on the work, which eliminated the pos-sibility of any immediate TVA work. In view of the loss ofthis work it was decided by Von Weisenthal and Morelandon October 5 that the work force would be cut immediately,and the Shell structural job would be stretched out over alonger period.' The Pimex job, which apparently involved acontract with the Mexican Government. was lost when theMexican Government exercised its contractual option tohave the work performed in Mexico. The probable workschedule was changed while Von Weisenthal was at theplant on October 5 to reflect the loss of all this work.A memo to this effect was sent by Moreland to Church-man on about October 7, ordering a reduction in force be-ginning with the less productive employees and setting Oc-tober 17 as a date for further discussion. Later in the day onOctober 7, according to Moreland, Von Weisenthal calledand told him instead to accomplish the reduction as soon aspossible. Moreland called Churchman and told him to havea list of terminations ready on Monday, October 10, in theamount of about 25 percent.After getting these instructions, Churchman went to Wil-liam Miller, the general foreman of the structural depart-ment. Together Miller and Churchman evaluated the em-ployees in the structural department and decided on a listVon Weisenthal did not testify at the heanng.of terminations. In the coil department RoN Lee. after re-ceiving instructions from Churchman, made evaluationsand selections of employees tfor termination in that depart-ment: none of the other fIremen or leadmen were consultedon the selections.On October 10 some 39 employees were terminated. Fivewere terminated in the coil department and 34 in the struc-tural department, all without prior notice to the employ-ees.'' After these laoffs. according to Moreland. on aboutOctober 12 he Asas advised b the Houston office. "prob-ably Mr. Bozak," director of engineering,'' that the, hadlost the bid on the Shell coil work. Thereupon Morelandinstructed Churchman to get with Lee and reduce the man-power in the coil department to only what was needed tocomplete the work already in the plant since there was littlebacklog and no immediate prospect of new work. Onceagain Churchman and Lee made the selections tfor termina-tion. Lee testified that the selection of welders for dischargewas made according to seniority. Ability as cited as thebasis for selecting the others. A total of seven employeeswere terminated on Friday. October 14, in the coil depart-ment.5. John Minchew's dischargeJohn Minchew was a welder in the coil department: hewas described by coil department Foreman Lee as the bestwelder he ever had. He was also, as noted above. the initia-tor of the Union's organizational effort at the l.ongvieswplant and was thereafter active in the union cause. In addi-tion, these union sentiments were known to management.Minchew credibly testified that on October 7 during a con-versation with Williams about the Union Minchew invitedhim to a union meeting; Williams declined the offer. Some-time between October 4 and October 7 he also asked CarrolHarber to sign up for the Union. but Harber declined.With respect to the discharge incident, it appears thatnear the end of the workday on October 14 Minchew wascalled into the office of C'oy Moreland. Lee and Churchmanwere also present. He was told by Moreland that he (More-land) had information that Minchew had threatened thefamily of another employee, and that he was thereforebeing terminated. Minchew asked who it was that he wassupposed to have threatened, and Moreland refused to tellhim, saying that he did not want to disclose the identity ofthe individual. Minchew was given the option of quittingand being given a favorable recommendation or of beingdischarged and getting a poor recommendation. Minchewmaintained that he had not threatened anyone and declinedto quit. Moreland fired him. Lee was not consulted aboutthe discharge and knew nothing about it until he went intoMoreland's office. Minchew was given no opportunity todefend himself, and it is undisputed that the decision todischarge him had been made prior to the time of the meet-ing. Moreland testified that he did not ask Minchew for anyexplanation of the matter because he did not want to iden-tify the man who had been threatened out of fear for hissafety. Minchew was not aware until the time of the hearing"0 Despite these layoffs want ads for production employees appeared inseveral local papers from October 2 through 7. GC. Exhs. 6. 7, and 8.11 Bozak did not testify.211 I)ECISIONS OF NATIONAL, LABOR RELATIONS BOARDwho it was that he allegedly had threatened, an employeenamed Ben Haden, and at the hearing he specifically de-nied ever having threatened Haden.Haden, however, testified that on October I in the planthe was told by Minchew that if he did not watch out thingscould happen to him or his family. Haden could recallnothing else that was said and did not respond to Minchew,but he took the rest of the day and the following day off tocheck the welfare of his family. Haden testified that whenhe returned to work 2 days later he complained in generalterms to Churchman about the incident but did not identifyMinchew. One or 2 days later Churchman called him intohis office, asked about the conversation, and asked if hewould identify the person who made the threat. At firstHaden demurred, saying that he did not want to get in-volved, but then he agreed and named Minchew.B. Anavsis and DiscussionLayoffs and terminations of October 10 and 14It is the position of the General Counsel and the Charg-ing Party that Respondent made the terminations and lay-offs on October 10 and October 14 in order to thwart theUnion's organizational effort, and that the reasons offeredby Respondent to justify them were, in fact, pretexts de-signed to disguise the real motivation.Respondent, on the other hand, contends that the layoffsand terminations were necessitated by the Company's fail-ure to obtain certain large contracts. In my opinion, theGeneral Counsel and Charging Party must prevail. First ofall, let us examine the matter of the lost work, particularlythe Arco-Dupont, TVA, and Pimex jobs. With respect tothe Arco-Dupont job, Moreland testified that he was ad-vised by Von Weisenthal that they had "lost" the job, pre-sumably because the joint venture between Arco ChemicalCompany and Dupont Company had dissolved. But to clas-sify this as "probable" work appears to me to be undulyoptimistic. The record discloses that work on that job wasstill far from being a viable possibility. It is undisputed thatRespondent had no contract to perform the job and had noteven bid on it. Nor is it clear from the record why Respon-dent expected to obtain the Arco-Dupont work except thatit has a close association with the engineering constructionfirm for whom it has historically performed productionwork.As to the TVA job, Moreland testified that he learnedfrom the sales company that they were working with thatthe TVA was requiring the general contractors to rebid thejob, and that the performance of the entire project was indoubt. Respondent had no contract to perform this work,and apparently no contract had been let even to any gen-eral contractor at the time of the hearing.As to Pimex, Moreland testified that he learned sometimeafter the first of the year that the Mexican Governmentintended to exercise its contractual option to have the struc-tural fabrication work performed in Mexico.2It is undis-puted that Moreland was aware of this option but re-12 The Pimex contract was not introduced into evidence.mained'3"hopeful" that its Longview plant would get achance to perform this work.As to the Shell coil work, which Respondent relies uponas necessitating the layoffs in the coil division on October14, Moreland testified that he was aware during the discus-sions with Von Weisenthal on October 5 that Respondentwas not the low bidder on the Shell coil work.' However.despite this Moreland testified that he was hopeful of get-ting part of the work anyway because they had performedtheir last job efficiently for Shell. However, according toMoreland, he was advised on or about October 12 by theHouston office, apparently by a Bozak,.' that the Longviewplant would get none of the Shell coil work.I do not believe that the work force was reduced becauseof the failure of Respondent to obtain these jobs. The abil-ity to secure these jobs was less than probable, essentially amere hope. It stretches credulity beyond reasonable limitsto conclude that Respondent made important business deci-sions grounded upon such remote contingencies.There are other compelling factors which convince methat the layoffs and terminations were discriminatory. Thelayoffs were made precipitously, the day prior to the end ofthe normal payperiod. just after the Union's initial in-plantorganizational effort began. There was no advance noticewhatever to the employees and no consultation with any ofthem, nor were their immediate supervisors consulted con-cerning the layoffs and terminations.Again, during the period in which the layoffs and termi-nations took place, Respondent was advertising in newspa-pers for employees and, in fact, did hire several, one evenwhile the layoffs were going on.Finally, one cannot overlook the substantial 8(a)(1) and(3) violations herein which evidence a strong antiunionmentality on the part of Respondent, which I deem relevantin reaching the conclusion that the layoffs and terminationsof October 10 and 14 were discriminatorily motivated.Vada of Oklahoma, Inc., 216 NLRB 750 (1975).C. Minchew's DischargeGeneral Counsel contends that Minchew was fired be-cause of his union activity. Respondent, on the other hand,contends that Minchew was fired for threatening anotheremployee. My evaluation of the evidence convinces me thatthe General Counsel and Charging Party should prevail.It is undisputed that Minchew was the moving force be-hind the effort to organize Respondent's plant. This activity1i These three jobs along with other smaller jobs are listed on the "prob-able work" listings of Respondent. In reviewing the probable work listingsfor August 25 (Resp. Exh. 56), of the 15 jobs listed in the structural depart-ment, 6 were not performed by Respondent and I was partially performed.In the coil division, out of eight jobs listed four were not done and two werepartially done.'' Unlike most intracompany jobs the Shell coil work was a sealed bidaffair.15 Bozak, like Weisenthal, did not testify, nor did any other managerialrepresentatives outside the plant itself. Therefore this record lacks substan-tial and available documentation for the failure of Respondent to obtain theArco-Dupont. TVA, Pimex, or Shell coil jobs. Such testimony would havebeen significant since Moreland was not privy to the basic discussions ortheir ramifications but only advised that the work had been "lost." Nor wereany contracts introduced to support any of Respondent's positions as to theShell coil or Pimex jobs.212 HEAT RESEARCH CORPORATIONSis outlined in some detail above. It is also clear that Re-spondent, through its agents. was aware the Minchew wasengaged in union activity on behalf of Respondent. TheUnion's organizational activity was common knowledge bythe time Minchew was fired on October 14. But more par-ticularly, as noted above, both leadmen in the coil depart-ment, who are supervisors, knew that Minchew was a unionactivist since he had approached them both, asking Wil-liams if he would like to join a union and Harbor if hewould like to sign up.Respondent attempts to justify this discharge by arguingthat Minchew was fired because he threatened another em-ployee and his family. However, in this regard however Inote that while Haden did complain about an allegedthreat, the matter was thereafter pursued not by Haden butby Churchman, who induced Haden to identify Minchew.As to the substance of the threat. I credit Minchew's de-nial that the threat was made: but even assuming that sucha threat was made, I would still conclude that it was not thethreat but Minchew's union activity which prompted hisdischarge. In this regard I note that Minchew was ForemanLee's best welder. Against this background of Minchew'sunquestioned competence, I am asked to believe that hewas called in and discharged by the plant manager summa-rily, without consulting Lee, and without so much as beinggiven the opportunity to explain his position, which basicfairness would seem to require. Indeed, he could not havedone so since Moreland refused even to identify the allegedvictim of the threat. In these circumstances I conclude thatMinchew was discharged because of his activities on behalfof the Union in violation of Section 8(a)(3) of the Act.IV. THE EFFECTS OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent as set forth in section III,above, occurring in connection with Respondent's opera-tions described in section 1, above, have a close and inti-mate relationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged and is en-gaging in certain unfair labor practices, I shall recommendthat it cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the Act. Ihave found that Respondent unlawfully laid off and/or ter-minated 37 employees on October 10, 1977, and unlawfullylaid off and/or terminated 10 employees on October 14,1977, including John Minchew. I shall therefore recom-mend that Respondent make these employees whole for anylosses of pay which they may have suffered as a result of thediscrimination practiced against them. The backpay pro-vided for herein, with interest thereon, to be computed inthe manner prescribed in F. W. Woolworth Company, 90NLRB 289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977).'6Upon the basis of the foregoing findings of fact and con-'See, generally. Isis Plumbing d Heating Co., 138 NLRB 716 (1962).clusions and upon the entire record in this case, I herebymake the following:CONCI.USIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and 7) of the Act.2. United Steel Workers of America, AFL-CIO. is a la-bor organization within the meaning of Section 2(5) of theAct.3. By interfering with. restraining. and coercing employ-ees in the exercise of the rights guaranteed them in Section7 of the Act, Respondent has engaged in and is engaging inunfair labor practices proscribed by Section 8(a)(1) of theAct.4. By laying off and/or terminating employees namedbelow on October 10, 1977, in order to discourage member-ship in the Union, Respondent has violated Section 8(a)(3)of the Act.Joe B. ClarkA. CraytonW. C. DeasonT. P. DillinghamB. E. EdwardsR. GarciaJ. R. HammondC. HaneyR. HowardWilliam HughesJimmy IvyC. C. JohnsonA. L. JonesT. KuhnT. A. McCannA. L. NuttJ. PalmerL. N. PerkinsH. Q. PhungG. RodriguezJ. SilvermanA. VonaH. A. WallinF. L. WellsC. A. WilliamsC. BeattyA. D. BoydW. D. EcholsM. C. DenmanK. L. FieldsE. L. GammonsB. JeterE. MayoJ. R. PomeroyS. W. ProctorT. J. VailJ. W. WeaverBy laying off and/or terminating the employees namedbelow on October 14, 1977, in order to discourage member-ship in the Union, Respondent has violated Section 8(a)(3)of the Act.Steve L. AllenTony BankstonSteven R. HoggDonald R. MangumMike WeidmanQuy PhamJoe C. SmithJames H. TeaguePaul SelfJohn Minchew5. Respondent did not violate Section 8(a)(3) of the Actas to employees C. Holloway and W. H. Hardwick.Upon the foregoing findings of fact, conclusions of law,and the entire record and pursuant to Section 10(c) of theNational Labor Relations Act as amended, I hereby issuethe following recommended:ORDER7The Respondent, Heat Research Corporation, Longview,Texas. its officers, agents. successors, and assigns shall:11 In the event no exceptions arc filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.(Continued)213 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1. Cease and desist from:(a) Coercively interrogating employees concerning theirunion membership or activities.(b) Soliciting employees to establish employee commit-tees to represent employees concerning working conditions.(c) Threatening employees with discharge for engagingin lawful union solicitation of employees.(d) Creating impressions of surveillance of' employees'union activity.(e) Threatening employees with loss of work contractsunless they cease their union activities.(f) Requesting employees to retrieve signed union autho-rization cards from other employees.(g) Attributing layoffs and/or terminations to the unionactivity of employees.(h) Laying off and/or terminating employees therebydiscriminating in regard to their hire and tenure of employ-ment in order to discourage membership in United SteelWorkers of America, AFL-CIO, or any other labor organi-zation.(i) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedthem in Section 7 of the Act.2. Take the following affirmative action which I find isnecessary to effectuate the policies of the Act:(a) Offer to the following employees immediate and fullreinstatement to their former jobs or. if those jobs no longerexist, to substantially equivalent jobs and make them wholefor any loss of pay which they may have suffered as a resultof the discrimination practiced against them in the mannerset forth in the section of this Decision entitled "The Rem-edy."Joe B. ClarkA, CraytonW. C. DeasonT. P. DillinghamB. E. EdwardsG. RodriguezJ. SilvermanA. VonaH. A. WallinF. L. Wellsconclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.R. GarciaJ. R. HammondA. D. BoydR. HowardWilliam HughesJimmy IvyC. C. JohnsonA. L. JonesT. Kuhn'. A. McCannA. L. NuttJ. PalmerL. N. PerkinsH. Q. PhungSteve L. AllenTony BankstonSteven R. HoggDonald R. MangumJohn MinchewC. A. WilliamsC. BeattyC. HaneyW. D. EcholsM. C. DenmanK. L. FieldsE. 1.. GammonsB. JeterE. MayoJ. R. PomeroyS. W. ProctorT. J. VailJ. W. WeaverQuy PhamJoe C. SmithJames H. TeagueMike WeidmanPaul Self(b) Preserve and, upon request, make available to theBoard or its agents for examination and copying all payrollrecords, social security records and reports, and all otherrecords necessary to analyze the amounts of hackpay dueherein.(c) Post at its production facility in Longview. Texas,copies of the attached notice marked "Appendix."l8 Copiesoi' said notice, on forms to be provided by the RegionalDirector for Region 16, after being duly signed by Respon-dent's authorized representatives, shall be posted by Re-spondent immediately upon receipt thereof; and be main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken to insure that said notices are not altered, defaced,or covered by any other material.(d) Notify the Regional Director for Region 16. in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.ts In the eent that this Order is enforced by a Judgment of a UnitedStates court of appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."214